Citation Nr: 1108795	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  08-27 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a low back disability.  

2. Entitlement to service connection for a bilateral knee disability.  

3. Entitlement to service connection for a bilateral ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from July 1999 to July 2003.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating action of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO denied claims for service connection for a low back disability; a bilateral knee disability; a bilateral ankle disability; a left shoulder and arm disability; and a disability exhibited by pitting edema.  

The Veteran testified before the undersigned at a Board Videoconference hearing in September 2009.  A copy of the transcript has been associated with the file.  

In a December 2009, the Board dismissed the claims regarding a left shoulder/arm disability and a disability exhibited by pitting edema.  The other claims were remanded.  The Board finds that for the claims for service connection for a low back disability and a bilateral knee disability there has not been substantial compliance with the December 2009 Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issue(s) of claims for service connection for a low back disability and a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1. The Veteran did not participate in combat.  

2. A preponderance of the evidence is against a finding that the Veteran has a bilateral ankle disability that is related to service.  


CONCLUSION OF LAW

A bilateral ankle disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist 

In a July 2006 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The July 2006 letter also informed the Veteran of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has been able to participate effectively in the processing of his claims.  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) and they have not identified any prejudice in the conduct of the Board hearing.  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2010).  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Initially, the Veteran stated he was seen at Sewell Point Branch Medical clinic after an accident in July 2000.  A September 2006 report of contact shows he told the RO that it was a one vehicle accident and no police report would be available.  In October 2006, Sewell Point responded that they had no medical records for the Veteran.  A February 2007 RO report of contact shows the Veteran stated it was not necessary to pursue these records.  Complaints regarding the July 2000 accident are documented in the available service treatment records.  At the September 2009 Board hearing the Veteran stated that all Sewell point records were included in his service treatment records.  (Transcript, p 3.)  The Board finds there are no outstanding records.  

The Veteran was given a VA examination.  Service treatment, private and VA records have been associated with the file.  The Board finds that all identified, relevant, and available records have been secured.  The duties to notify and to assist have been met.  

Legal Criteria and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  For competency, a lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For example, in the Jandreau case in footnote 4, the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer.  492 F.3d at 1377.  

Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  See also 38 C.F.R. § 3.159(a)(2) (2010) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Lay evidence stating that any event occurred does not have to be accepted unless documentary evidence can prove otherwise.  Rather, the probative value of lay statements is to be weighed like all other evidence.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the VA Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2010).  

In June 2006, the Veteran filed a claim for service connection for bilateral ankle disability that reportedly started in summer 2000; he also claimed to be treated at that time.  He said he was in an automobile accident on base in summer 2000.  In his March 2008 notice of disagreement, he stated that the April 2007 RO decision shows he had "injuries" in service; they could have gotten worse since his separation in July 2003.  

At the September 2009 Board hearing, the Veteran contended his ankles were injured in a 2000 vehicle accident.  (Transcript, p 6.)  He had a lot of weakness in his ankles, especially from running.  (Transcript, p 7.)  He claimed to have had a recent MRI of the bilateral lower extremities.  Id.  

The September 1998 pre-induction examination report and report of medical history show the Veteran had no orthopedic complaints.  In August 27, 1999, the Veteran was receiving treatment for his left knee.  He complained of left ankle effusion.  No trauma was reported and he hadn't been participating in any physical activity.  The treatment record shows that his left knee was improving but he did have distal edema.  Days later when he was seen again for left knee treatment on August 30, 1999, he did not mention the left ankle and lower extremity swelling had improved.  

At separation, the Veteran reported no ankle problems and no ankle disability was found upon physical examination.  While he reported swollen or painful joints and past broken bones, the physician's summary shows orthopedic problems with other areas of the body; mainly the right shoulder.  

A review of the evidence since service shows no complaints of, treatment for or diagnoses of a right ankle disability.  In April 2008, a VA primary care record showed he complained of left ankle pain; an X-ray of the left ankle from the same month was normal.  

The August 2009 magnetic resonance imaging report (MRI) referenced by the Veteran at the hearing (Transcript, p 7) was only of the spine; it was shown to be normal.  A September 2009 VA addendum record shows the Veteran's clinician called him to tell him his MRI was normal.  

In March 2010, the Veteran received a VA examination.  The claims file and medical records were reviewed.  He claimed to have pain in both ankles but it was not bad.  He said he did not report any ankle pain in service but said he had left ankle problems during boot camp.  X-rays showed bilateral superior talar spurring, but otherwise unremarkable plain film findings of the ankles.  The diagnosis was bilateral ankle strain with minimal pain.  Range of motion and X-rays of the ankles were normal.  The examiner explained that the bilateral superior talar spurring was coincidental.  The ankle condition was not caused by any injury during service.  The examiner pointed out that the Veteran complained of pain regarding his low back and left knee; in contrast, there was no report of any ankle strain in the claims file.  In the November 2010 VA examination addendum the examiner emphasized that there was no ankle injury reported during service.  

As a preliminary matter, the Board finds the Veteran was not in combat.  He had no foreign service, his records do not show combat service, and does not claim to have been in combat.  

As explained above, the competency and credibility of the Veteran are determinations for the Board.  The Veteran is competent to state what he has experienced in regard to his ankles.  Jandreau, 492 F.3d at 1377.  The Board finds him competent to report that he had pain in his ankles around the time of and since the July 2000 motor vehicle accident.  (Transcript, p 6.)  Ankle pain is a unique and readily identifiable feature.  Barr, 21 Vet. App. at 307.  

The problem is that the Veteran did not report ankle pain or symptoms after or during July 2000.  He had one report of left knee-related edema that apparently extended to the distal left leg or left ankle in August 1999.  However, there is no mention in the service treatment records of problems after that and when the Veteran was specifically asked at separation about orthopedic complaints and concerns he did not report ankle symptoms.  He did report orthopedic complaints with other parts of the body.  He also did not report ankle pain when receiving treatment for other problems around the time of the July 2000 accident.  As a result, the Board finds the Veteran's claim of ankle pain during and since service lacks credibility.  Caluza, 7 Vet. App. 498; Wood, 1 Vet. App. 190.  

In considering all of the evidence, the Veteran did not report right ankle problems at all.  There was one complaint of left ankle problems in 1999, but there was no trauma and no continuing problems.  The Board finds the evidence does not show a relationship between the July 2000 accident in service and a bilateral ankle disability.  As the examiner explained in the March 2010 VA examination report, the talar spurs are a coincidental finding and not related to service.  The Board finds the March 2010 report and November 2010 addendum to be the most competent and credible pieces of evidence in the claims file on the issue of whether the Veteran has any ankle disability that is related to service.  

Weighing the evidence, the Board finds service connection for a bilateral ankle disability is not warranted.  The evidence does not show that an ankle disability that is related to the Veteran's service.  38 C.F.R. § 3.303(d).  Additionally, the record does not show and the Veteran does not assert that he served in combat; as a result, no presumption is available under 38 U.S.C.A. § 1154(b) (West 2002).  The reasonable doubt rule in not applicable and the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  


ORDER

Service connection for a bilateral ankle disability is denied.  


REMAND

The Board finds that a remand is warranted for the claims for service connection for low back and bilateral knee disabilities.  On remand, the Veteran should receive a new orthopedic examination by a different examiner.  

For the low back claim, the only mention of back pain is in a May 2003 service treatment record where the Veteran was receiving treatment for nephrolithiasis (kidney stone).  At the Veteran's July 2003 separation examination, he did not report back problems.  A July 2009 VA primary care record is the first time the Veteran reports chronic low back pain since service to a clinician.  

The Veteran had MRIs of the spine which were normal.  In December 2009, a computed tomography (CT) scan showed a "very borderline" annular bulge at L4-L5 and L5-S1.  There was no significant canal impingement or stenosis.  There was no fracture, disc herniation or significant spinal stenosis.  A January 2010 VA neurology record states that the Veteran had lumbar MRI and CT scans, EMG/NCS and basic labs.  He has no significant imaging abnormalities of the bone or soft tissues, no evidence for neuropathy or radiculopathy and normal labs.  The neurologist concluded the Veteran had lumbago and would benefit from physical therapy.  The same month, Dr. Urban wrote the Veteran had a lumbar disc bulge; bilateral lower extremity numbness; and possible radiculopathy.  

In the March 2010 VA examination report, the examiner stated that the Veteran's low back pain was less likely as not permanently aggravated by service-connected low back strain.  However, the Veteran is not service-connected for any back disability.  Further attempts to clarify this point were unsuccessful, as shown by the August and November 2010 addendums.  These addendums contain no comprehensible rationale.  On remand, the Veteran should receive a new VA examination by a different examiner to determine the nature and etiology of any low back disability.  

For the bilateral knee claims, the March 2010 VA examination report and addendums do not address right knee disability or etiology at all.  A July 2000 service treatment record shows the Veteran reported a swollen and sore right knee, after a motor vehicle accident from the same day.  He was experiencing throbbing pain in his right knee.  Physical examination showed a right knee abrasion, full range of motion, good stability and positive tenderness.  No swelling was shown.  No fracture or sprain was found.  Right knee films were negative.  At separation in July 2003, the Veteran reported swollen or painful joints.  He stated that both knees "have painful days."  This was not considered disabling.  

The Veteran claims his right knee pain started in summer 2000 after the accident.  At the December 2006 VA joints examination, the Veteran stated he could not remember which of his knees had edema in boot camp.  He claimed one of them did have edema and he was not given a diagnosis.  He said he was given a TED hose (compression stocking), was on profile for three weeks, and then was sent back to active duty.  Since the incident in boot camp, he has had intermittent difficulty with his knees with remissions.  He complained of stiffness of the knees.  Two views of the knees were negative.  The Veteran was diagnosed with bilateral knee strain.  


As explained, no determination was made on the right knee at the March 2010 VA examination.  On remand, the Veteran should receive a new VA examination by a new examiner to determine the nature and etiology of any right knee disability.  

For the left knee, service treatment records show an assessment of suprapatellar bursitis on August 20, 1999.  Other August 1999 records also show left knee treatment.  An August 30, 1999 service treatment record showed the Veteran had improved left lower extremity swelling.  He had only very mild suprapatellar effusion.  At separation in July 2003, the Veteran reported swollen or painful joints.  He stated that both knees "have painful days."  This was not considered disabling.  

As explained above, the Veteran underwent a bilateral knee examination in December 2006; no determination was made at that time as to whether the Veteran had a bilateral knee disability that was related to service.  In April 2008 a VA primary care record showed the Veteran complained of left knee pain; an X-ray of the left knee from the same month was normal.  

At the March 2010 VA examination, the examiner stated that the Veteran had a service-connected left knee disability.  The Veteran is not service-connected for any knee disability and the purpose of the examination was to determine whether any knee disability was related to service.  Follow up addendums were similarly confusing and lacking rationale on the issue of whether any left knee disability is related to service.  

On remand, the Veteran should receive a new VA examination by a new examiner to determine the nature and etiology of any left knee disability.  

Compliance with remand directives is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to assure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


Accordingly, the case is REMANDED for the following action: 

1. Associate with the file all recent VA medical records for the Veteran.  It appears records were last printed in January 2010; all more recent records should be associated with the file.  Any negative response should be documented.  

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any low back, disability.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  All indicated testing, including X-rays, should be conducted.  All pertinent pathology should be noted in the examination report.  

For any low back disability diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or increased in severity during active service.  The examiner should specifically reference the May 2003 service treatment record where the Veteran complained of back pain and the assessment was nephrolithiasis.  

Complete rationale should be given for all opinions reached.  

3. Schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral knee disability.  The claims folder and a copy of this Remand must be made available to the examiner in conjunction with the examination.  All indicated testing, including X-rays, should be conducted.  All pertinent pathology should be noted in the examination report.  

For any bilateral knee disability diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or increased in severity during active service.  Each knee (i.e., left and right) should be specifically addressed.  The examiner should reference the records noted above in the body of the remand in regard to the left and right knees.  

Complete rationale should be given for all opinions reached.  

4. Re-adjudicate the claims of service connection for a low back disability and bilateral knee disability.  If the decision remains in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


